105 F.3d 667
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Randall Ray CHASTAIN, Defendant-Appellant.
No. 95-10407.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1996.Decided Jan. 3, 1997.

Before:  RONEY,* BEEZER, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Appellant Randall Chastain appeals the sentence imposed following his negotiated plea agreement.  Chastain asserts that the district judge erroneously concluded that he did not have discretion to depart below the statutory mandatory sentences.  Chastain pled guilty to several counts of bank robbery and use of a weapon in a crime of violence and was sentenced to 360 months of imprisonment.  Chastain's plea agreement included a waiver of the right to appeal any sentence within the applicable Guidelines range.  Chastain also raises on appeal an ineffective assistance of counsel claim.  We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.


3
We review de novo whether a defendant has waived his right to appeal.  United States v. Catherine, 55 F.3d 1462, 1464 (9th Cir.1995).  A waiver of the right to appeal is valid if it is both knowing and voluntary.  U.S. v. DeSantiago-Martinez, 38 F.3d 394, 395 (9th Cir.1992), cert. denied, 115 S.Ct. 939 (1995).  Chastain does not contend that he was unaware of the waiver or that the waiver was involuntary.


4
Because Chastain's sentence was within the applicable Guidelines range, he has waived his right to appeal.


5
We have carefully considered Chastain's ineffective assistance of counsel claim.  From the record it is obvious that this claim lacks merit.


6
DISMISSED.



*
 The Honorable Paul H. Roney, Senior United States Circuit Judge for the Eleventh Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3